Exhibit 10.3
 
 
AMENDMENT NO. 4 (this “Amendment”), dated as of June 23, 2015, to the Amended
and Restated Credit and Funding Agreement dated as of December 9, 2010, as
amended by the First Amendment thereto dated as of December 27, 2010, the Second
Amendment thereto dated as of April 27, 2012, and the Third Amendment thereto
dated as of June 23, 2014 (the “Credit and Funding Agreement”), among OLIN
CORPORATION, a Virginia corporation (the “Borrower”), the Lenders and other
parties party thereto from time to time and PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent.


RECITALS


A.            Pursuant to the Credit and Funding Agreement, the Lenders have
extended credit to the Borrower, on the terms and subject to the conditions set
forth therein.


B.            The Borrower has requested that the Credit and Funding Agreement
be amended as set forth herein.


C.            The Lenders are willing to agree to such amendments on the terms
and conditions set forth herein.


Accordingly, in consideration of the agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE 1
DEFINITIONS


1.1           Definitions.  Except as otherwise expressly provided herein,
capitalized terms used in this Amendment shall have the meanings given to them
in Section 1.01 of the Credit and Funding Agreement.


1.2           Rules of Interpretation.  Except as otherwise expressly provided
herein, the rules of interpretation set forth in Section 1.02 of the Credit and
Funding Agreement shall apply mutatis mutandis to this Amendment.
 
ARTICLE 2
AMENDMENTS
 
2.1           Additional Definitions.  Section 1.01 of the Credit and Funding
Agreement is hereby amended by adding the following definitions in appropriate
alphabetical order :

  “Consolidated Cost Savings” means, for any period, those synergies, operating
expense reductions and cost-savings of the Company and its Subsidiaries that are
reasonably identifiable, factually supportable and projected by the Company in
good faith to be realized following the Closing Date as a result of
restructurings, reorganizations, divestitures, cost savings initiatives,
production rationalizations and other similar initiatives, in each case to the
extent not prohibited by this Agreement (collectively, “Initiatives”)
(calculated on a pro forma basis as if such synergies, operating expense
reductions and cost-savings had been realized on the first day of such period,
and net of the amount of actual benefits realized during such period from such
Initiatives to the extent already included in Consolidated Net Income for such
period); provided that (i) no synergies, operating expense reductions or
cost-savings shall be added to Consolidated EBITDA pursuant to clause (e)
thereof to the extent duplicative of any expenses or charges otherwise added to
(or excluded from) Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, (ii) projected amounts (and not yet realized) (x)
may be added (the date on which such amounts are added, the “Initiative
Commencement Date”) once actions in respect of such Initiative have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within 12 months and (y) may no longer be added back in calculating Consolidated
EBITDA pursuant to clause (e) thereof to the extent occurring more than six full
fiscal quarters after the Initiative Commencement Date and (iii) Consolidated
Cost Savings in respect of a merger shall be determined in a manner consistent
with the manner in which synergies, operating expense reductions and
cost-savings were included in the calculation of Consolidated EBITDA for
purposes of clause (A) of the last sentence of “Consolidated EBITDA”.

--------------------------------------------------------------------------------

 
“Consolidated Transaction Costs” means, for any period, the sum (without
duplication) of all non-recurring fees, costs and expenses incurred by the
Company and its Subsidiaries, whether before, on or within six months after the
Closing Date, in connection with the Transactions during such period.
 
“DCP Acquisition” means the acquisition by the Borrower, directly or indirectly,
of The Dow Chemical Company’s chlorine products business and related assets.
 
“Guarantee Agreement” means the Guarantee Agreement substantially in the form
attached hereto as Exhibit D to the Wells Credit Agreement, with such changes
thereto as shall be agreed by the administrative agent under the Wells Credit
Agreement, together with each supplement thereto, in each case that may be
executed and delivered by one or more Guarantors and the administrative agent
under the Wells Credit Agreement.
 
“Guarantor” means each Subsidiary that is or, at the election of the Borrower
becomes, a party to the Guarantee Agreement, for so long as such Subsidiary is a
party thereto.
 
“Material Acquisition” shall have such meaning as set forth in the Wells Credit
Agreement.
 
“Material Disposition” shall have such meaning as set forth in the Wells Credit
Agreement.
 
“Merger” shall have such meaning as set forth in the Wells Credit Agreement.
 
“Transactions” shall have such meaning as set forth in the Wells Credit
Agreement.
 
“Wells Credit Agreement” means that Credit Agreement dated as of June 23, 2015
among the Borrower, Olin Canada ULC, the lenders and issuers of letters of
credit that are party to such Wells Credit Agreement or become party to such
Credit Agreement pursuant to the terms thereof and Wells Fargo Bank, National
Association, as administrative agent  for the lenders and issuing banks
thereunder.
2

--------------------------------------------------------------------------------



2.2            Amended Definitions.  Section 1.01 of the Credit and Funding
Agreement is hereby amended by amending and restating the following definitions:


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (adjusted to exclude all extraordinary or unusual items and any gains or
losses on sales of assets outside the ordinary course of business) plus, without
duplication and (except with respect to synergies included in Consolidated Cost
Savings) to the extent deducted in calculating such Consolidated Net Income for
such period, the sum of (a) income tax expense, (b) interest expense,
amortization or writeoff of debt discount with respect to Indebtedness
(including the Advances), (c) depreciation and amortization expense, (d)
amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) Consolidated Cost Savings; provided that with respect to
any period, the aggregate amount added back in the calculation of Consolidated
EBITDA for such period pursuant to this clause (e) and clause (f) below shall
not exceed (x) for any period ended on or prior to December 31, 2016, 20% of
Consolidated EBITDA and (y) otherwise, 15% of Consolidated EBITDA (in each case
calculated prior to giving effect to any add-backs pursuant to this clause (e)
and clause (f) below), (f) costs and expenses incurred in connection with the
implementation of Initiatives; provided that with respect to any period, the
aggregate amount added back in the calculation of Consolidated EBITDA for such
period pursuant to this clause (f) and clause (e) above shall not exceed (x) for
any period ended on or prior to December 31, 2016, 20% of Consolidated EBITDA
and (y) otherwise, 15% of Consolidated EBITDA (in each case calculated prior to
giving effect to any add-backs pursuant to this clause (f) and clause (e)
above), (g) Consolidated Transaction Costs; provided that the aggregate amount
added back in the calculation of Consolidated EBITDA pursuant to this clause (g)
shall not exceed $100,000,000, (h) all payments triggered in respect of the
Borrower’s non-qualified deferred compensation and post-retirement benefit plans
in connection with the Transactions during such period and (i) any other
non-cash charges, minus, (i) any cash payments made during such period in
respect of items described in clause (i) above subsequent to the fiscal quarter
in which the relevant non-cash charge was reflected as a charge in the statement
of Consolidated Net Income and (ii) to the extent included in calculating such
Consolidated Net Income for such period, any non-cash income (other than amounts
accrued in the ordinary course of business under accrual-based revenue
recognition procedures in accordance with GAAP).  For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated Leverage Ratio, if during such Reference
Period the Company or any Subsidiary shall have made a Material Acquisition or a
Material Disposition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
or Material Disposition, as applicable, occurred on the first day of such
Reference Period. Notwithstanding the foregoing, but subject to the immediately
preceding sentence (other than in respect of the Merger), (A) Consolidated
EBITDA shall be deemed to be (w) $269,300,000 for the fiscal quarter ended June
30, 2014, (x) $262,600,000 for the fiscal quarter ended September 30, 2014, (y)
$240,700,000 for the fiscal quarter ended December 31, 2014 and (z) $250,300,000
for the fiscal quarter ended March 31, 2015 and (B) Consolidated EBITDA for any
period ended prior to the Closing Date of the DCP Acquisition (as defined in the
Wells Credit Agreement) but subsequent to March 31, 2015 shall be determined in
good faith by the Company on a pro forma basis consistent with the basis on
which Consolidated EBITDA for the fiscal quarters set forth in clause (A) above
were calculated.
3

--------------------------------------------------------------------------------



“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries at such date (including
the Borrower’s Indebtedness in respect of its Guarantee of the Guaranteed
Secured Senior Notes due 2017, Series O, of Sunbelt Chlor Alkali Partnership),
determined on a consolidated basis in accordance with GAAP; provided that, at
any time prior to the closing of the DCP Acquisition, the amount of any
Indebtedness incurred to finance the DCP Acquisition in whole or in part shall
be reduced by the cash proceeds thereof at the time held by the Borrower or any
Domestic Subsidiary in a segregated account pending the consummation of the DCP
Acquisition.


“Loan Documents” means this Agreement, the Administrative Agent’s Letter, the
Indentures, the Loan Agreements, the Bond Notes, the Bonds, the Tax Regulatory
Agreements, the Guarantee Agreement (if and when executed) and any other
instruments, certificates or documents delivered in connection herewith or in
connection with the issuance of the Bonds.


2.3           Section 6.01(b) (Consolidated Leverage Ratio).  Section 6.01(b) of
the Credit and Funding Agreement is hereby amended and restated in its entirety
as follows:


“(b)  Consolidated Leverage Ratio.  Maintain a Consolidated Leverage Ratio as of
the last day of (i) each of the first six Reference Periods ending after the
Closing Date of the DCP Acquisition (as defined in the Wells Credit Agreement)
(commencing with the Reference Period that includes the first full fiscal
quarter ending after the Closing Date of the DCP Acquisition (as defined in the
Wells Credit Agreement)) of not more than 4.50:1.0, (ii) the next two following
Reference Periods of not more than 4.25:1.0, (iii) the next two following
Reference Periods of not more than 4:00:1.0 and (iv) each Reference Period
thereafter of not more than 3.75:1.00.”


2.4           Section 6.01(c) (Consolidated Interest Coverage Ratio).  Section
6.01(c) of the Credit and Funding Agreement is hereby amended by adding at the
end thereof the words “; provided that for each Reference Period ending on the
date of or after the consummation of the DCP Acquisition, such minimum
Consolidated Interest Coverage Ratio shall be 3.50:1.00”.


2.5           Section 6.02(b) (Domestic Subsidiary Indebtedness).  Section
6.02(b) of the Credit and Funding Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (iv) thereof, (ii) deleting the “.” at the
end of clause (v) thereof and substituting in lieu thereof “; and” and (iii)
adding the following new clause (vi) at the end thereof:
4

--------------------------------------------------------------------------------



“(vi) on and after the date of consummation of the DCP Acquisition, Indebtedness
of any Domestic Subsidiary that is a Guarantor under the Guarantee Agreement.”


2.6           Additional Exhibits.  Exhibit I hereto is hereby added to the
Credit and Funding Agreement as Exhibit D.


ARTICLE 3
MISCELLANEOUS


3.1           Effectiveness.  This Amendment is effective as of the date hereof
upon its execution and delivery by the Borrower and Lenders constituting the
Majority Lenders.  The Administrative Agent shall promptly notify the Lenders of
the occurrence of the effectiveness of this Amendment.


3.2           Representations and Warranties.  The Borrower hereby represents
and warrants to the Lenders and the Administrative Agent that (a) after giving
effect to this Amendment, the representations and warranties set forth in the
Credit and Funding Agreement are correct in all material respects on and as of
the date hereof as though made on and as of the date hereof and (b) no event has
occurred and is continuing which constitutes an Event of Default or which would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.
 
3.3           No Waiver.  Except as specifically amended or modified pursuant to
the terms of this Amendment, the terms and conditions of the Credit and Funding
Agreement and the other Loan Documents remain in full force and effect.  Nothing
herein shall limit in any way the rights and remedies of the Lenders or the
Administrative Agent under the Credit and Funding Agreement (as amended and
modified hereby) and the other Loan Documents.


3.4           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.


3.5           Governing Law.  This Amendment and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon arising
out of or relating to this Amendment and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.
 
[Signature page follows.]
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or members, duly authorized as of the day and year first above
written.



  Borrower     OLIN CORPORATION        
 
By:
/s/ Stephen C. Curley       Name: Stephen C. Curley       Title:   Vice
President & Treasurer          


 

--------------------------------------------------------------------------------

 

  Administrative Agent    
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
       
 
By:
/s/ Thomas S. Sherman       Name: Thomas S. Sherman       Title:   Senior Vice
President          


 

--------------------------------------------------------------------------------

 
 

  Lenders    
WELLS FARGO BANK, N.A.
       
 
By:
/s/ Peter Martinets       Name:  Peter Martinets     Title:    Managing Director




 

 
BANK OF AMERICA, N.A.
       
 
By:
/s/ Eric A. Escagne       Name: Eric A. Escagne       Title:   Senior Vice
President          


 
 

 
BRAND BANKING AND TRUST COMPANY
       
 
By:
/s/ John P. Malloy       Name: John P. Malloy       Title:   Senior Vice
President          

 
 
 

 
BOKF, NA dba Bank of Oklahoma
       
 
By:
/s/ Jane Faulkenberry       Name: Jane Faulkenberry       Title:   Senior Vice
President          

 
 